Citation Nr: 1431180	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  09-37 945	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, including arthritis.  

2.  Entitlement to an initial disability rating higher than 20 percent before May 29, 2012, for painful scars as residuals of a radical neck dissection due to squamous cell carcinoma and cervical lymph node cancer, and a rating higher than 10 percent since.

3.  Entitlement to a disability rating higher than 30 percent for scars, 
status-post motor vehicle accident and residuals of radical neck dissection due to squamous cell carcinoma and cervical lymph node cancer (claimed as facial scars with disfigurement).

REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to September 1978.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a July 2013 rating decision during the pendency of this appeal, the RO granted service connection and separate ratings for pain associated with his 
service-connected scars that are residuals of a radical neck dissection due to squamous cell carcinoma and cervical lymph node cancer.  The RO assigned an initial 20 percent rating retroactively effective as of July 20, 2010, and a lesser 10 percent rating effective May 29, 2012.  Although he did not in response specifically express disagreement with these assigned ratings, the RO appears to have kept the issues in appellate status as part of his December 2011 appeal of the disability rating for his scars, status-post motor vehicle accident and residuals of radical neck dissection due to squamous cell carcinoma and cervical lymph node cancer.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement (NOD) granting less than the maximum rating available does not "abrogate the pending appeal"). 

The claim of entitlement to service connection for a left shoulder disorder requires further development before being decided on appeal, so the Board is remanding this claim to the Agency of Original Jurisdiction (AOJ).  However, the Board is going ahead and deciding the claims concerning the ratings for the scars.

This appeal was processed partly using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Since July 20, 2010 the Veteran has had four scars that were painful, though not also unstable.

2.  Throughout this appeal, his scars have had varying degrees of visible or palpable tissue loss and three characteristics of disfigurement, including one 13 or more cm. in length, surface contour elevated or depressed on palpation, and adherent to underlying tissue; there is a superficial right eyebrow scar with no disfigurement, pain, underlying tissue loss or other characteristics.


CONCLUSIONS OF LAW

1.  Affording him the benefit of the doubt, for the period beginning July 20, 2010 forward, the criteria are met for a disability rating of 20 percent, though no greater, for his painful scars.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Codes 7800-7805 (2008).

2.  Throughout the period on appeal, the criteria also have been met for a 50 percent rating, though no greater, for the scars status-post motor vehicle accident and residuals of the radical neck dissection,.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Codes 7800-7805 (2002); Diagnostic Codes 7800-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).   

VA satisfied the notification requirements of the VCAA by means of a letter dated in October 2010, which provided the Veteran the required notice of the evidence necessary to support his increased-rating claim.  The Court has held that, in order to satisfy the first notice element in an increased-rating claim, VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability or disabilities.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010) (Vasquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vasquez-Flores I), overruled in part sub. nom. Vasquez-Florez/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vasquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant Disability Codes (DCs), which typically provide for a range in severity of a particular disability from 0 percent, i.e., noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id. Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Except when VCAA notice as to how to substantiate a claim is not provided at all, however, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-107.  Moreover, VA is not required to apprise him of alternative DCs or daily-life evidence, only instead provide what amounts to "generic" notice.

VA's duty to assist also has been satisfied.  The claims file contains the Veteran's service treatment records (STRs), pertinent treatment records for treatment received since his service, including during the course of this appeal, as well as VA/QTC examination reports dated in September 2010, December 2010 and May 2012.  Additionally, the claims file contains his written statements in support of his claim.  He has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been obtained and associated with his claims folder for consideration.

Review of the examination reports shows that the examiners reviewed the complete claims folder, elicited from the Veteran his history of scar symptomatology and its effect on his daily and occupational functioning, and provided the clinical results of the evaluations.  Accordingly, the Board finds that the examination reports are adequate upon which to base a decision in this case.

Applicable Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate Diagnostic Codes ("DCs") identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where service connection already has been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, "staged" evaluations may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2008).


The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Effective October 23, 2008, prior to the receipt of the Veteran's claim, the skin rating schedule was revised.  The amendments apply to all applications for benefits received by VA on or after October 23, 2008, or, in the case of a veteran rated under DCs 7800-7805, if review is requested under the clarified criteria.  

During the Veteran's first VA/QTC examination in September 2010, which focused solely on the scar on his right eyebrow, the Veteran reported that the scar was neither painful, nor unstable.  The examiner noted that it was a linear, superficial scar that measured 2.5 cm by 0.2 cm, was not painful on examination and had no tissue breakdown.  Inflammation and edema were absent, and there was no keloid formation.  The scar did not limit the Veteran's motion, did not adhere to underlying tissue, and on palpation, it was depressed.  The scar texture was normal without hypopigmentation or hyperpigmentation, it was not indurated or inflexible, there was no underlying soft tissue loss, and no gross distortion or asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips or chin.  The diagnosis was scar on right eyebrow, status-post motor vehicle accident.  It was noted that the scar caused no effects on the Veteran's daily activities of life or occupation.  

During the December 2010 VA/QTC examination, which focused on the residual  scars of the Veteran's radical neck dissection, he reported pain, but no skin breakdown, and said that the scars limited his range of motion of the head and neck in certain directions or positions.  Upon examination, it was noted that there were four (4) scars on the Veteran's neck.  The first scar, located on the right lateral neck (vertical), was linear, measured 18 cm by 0.5 cm, and was painful on examination without skin breakdown, inflammation, edema or keloid formation.  The scar was deep with underlying tissue damage.  The scar was disfiguring and limited the Veteran's neck range of motion in all planes, but did not cause limitation of function.  There was no adherence to underlying tissue and, on palpation, it was level.  The texture was normal without hypopigmentation or hyperpigmentation.  It was not indurated or inflexible.  There was underlying soft tissue visible and palpable, which measured 10 cm by 6 cm.  There was no gross distortion of asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips or chin.  

The second scar was superficial, lineal and located on the right lateral neck (horizontal).  It measured 5 cm by 0.1 cm, was painful on examination, but without skin breakdown.  Inflammation, edema and keloid formation were absent.  The scar was disfiguring, but did not limit the Veteran's motion or function.  It did not adhere to underlying tissue and was level on palpation.  The texture was normal without hypopigmentation or hyperpigmentation.  It was not indurated or inflexible and there was no underlying soft tissue loss.  There was no gross distortion of asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips or chin. 

The third scar was superficial, linear, located at the left lateral neck (vertical), and measured 16 cm by 0.2 cm.  It was painful on examination, but without skin breakdown or underlying tissue damage.  There was no inflammation, edema or keloid formation.  The scar was disfiguring and limited the Veteran's cervical range of motion in all planes.  There was no limitation of function from the scar.  It did not adhere to underlying tissue and on palpation, it was level.  The texture was normal without hypopigmentation or hyperpigmentation.  It was not indurated or inflexible.  There was visible and palpable underlying soft tissue loss, which measured 12 cm by 5 cm.  There was no gross distortion of asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips or chin. 

The fourth scar was a lineal, superficial scar located at the left lateral neck (horizontal) and measured 7 cm by 0.1 cm.  It was painful on examination, but there was no skin breakdown or underlying tissue damage.  Inflammation, edema and keloid formation were absent.  The scar was disfiguring, but did not limited the Veteran's motion or function.  It did not adhere to underlying tissue, and on palpation, was level.  The texture was normal without hypopigmentation or hyperpigmentation.  It was not indurated or inflexible and there was no underlying soft tissue loss.  There was no gross distortion of asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips or chin.   

The examiner concluded that there was no change in the previous diagnosis of scars, residuals of neck dissection, as the Veteran's condition remained active.  There was no effect on his occupation, but the scars affected his daily activities of life in that they limited his neck range of motion, which impacted safe driving.  Also, due to sensitivity, the scars dictated the types of clothing worn around the neck.  

In May 2012, the Veteran was afforded a third VA/QTC scar examination.  On the examination form, the examiner was asked if any scars of the head, face or neck painful.  Although he only noted that two of the scars were painful, he also quoted the Veteran's contention that the scars were "painful at the touch in various areas ... the muscular area that is left both on right and left in the shoulder area seems to be contracting all the time and is stiff.  I believe, as does the doctor, that this is because of the vast dissection of my neck."  None of the scars were unstable or due to burns.  The examiner noted that the first scar on the right neck was disfiguring and measured 16 x 0.2 cm.  The second scar on the right neck was disfiguring and measured 7 x 0.2 cm.  The first scar on the left neck was disfiguring and measured 12.5 x 0.2 cm.  The second scar on the left neck was disfiguring and measured 1 x 0.2 cm.  It was also noted that there were seven (7) small scars on the right neck measuring less than 1 cm each with disfigurement.  In addition, the examiner observed that the left neck had two linear scars measuring 1 x 0.2 cm each.  The examination also revealed surface contour depressed on palpation with disfigurement of the entire neck, as shown by the examination photograph.  There was also soft underlying tissue missing in the entire neck area.  There was, however, no abnormal pigmentation.  The approximate total area of the head, face and neck with missing underlying soft tissue measured 220 square cm .  There was no gross distortion or asymmetry of facial features.  Although the examiner found there was no limitation of function as a result of the scars, he did note that the Veteran had significant loss of the underlying muscle substance.  The scars were not found to affect the Veteran's occupational functioning.  Significantly, however, the examiner noted that, although the scars were not the significant issue for the Veteran, rather the muscle removed from the lymphonode dissection, a muscle injury examination had not been requested.  The Board observes, however, that a muscle injury examination was conducted in April 2013, which resulted in a grant of service connection for the muscle group XXII.

Based on the objective findings of the December 2010 examination, in which it was noted that the Veteran had four painful scars, as well as the Veteran's reports during the May 2012 examination that his scars were painful in "various areas both on the right and left" sides of the neck, the Board finds it more likely that all four of the Veteran's scars were painful at this time.  Accordingly, and affording the Veteran the benefit of the doubt , it concludes that a disability rating of 20 percent, and no greater, for painful scars, residuals of radical neck dissection due to squamous cell carcinoma and cervical lymph node cancer, is warranted throughout the period beginning July 20, 2010, the date service connection was established for the pain associated with the Veteran's neck scars, forward.  A higher rating of 30 percent is not warranted because there is no objective evidence that the Veteran has five or more scars that are unstable or painful.

In addition, based on the findings during the May 2012 examination, in which the examiner found that there was missing underlying soft tissue in an area of 220 square cm, and affording the Veteran the benefit of the doubt, the Board concludes that a disability rating of 50 percent, and no greater, for scars, status-post motor vehicle accident and residuals of radical neck dissection due to squamous cell carcinoma and cervical lymph node cancer is warranted from December 3, 2010 forward.  As discussed above, during the December 2010 examination, the examiner noted that there was a scar with underlying soft tissue loss that measured 10 cm by 6 cm, and a second scar with underlying soft tissue loss that measured 12 cm by 5 cm.  The total are of these two scars is 242 square cm.  Accordingly, under DC 7800, the Veteran has four (4) characteristics of disfigurement (scar 13 or more cm in length; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; and underlying soft tissue missing in an area exceeding 39 square cm.), which warrants a 50 percent disability rating and no higher, throughout the period on appeal.  A higher, 80 percent rating would only be warranted if the Veteran had six or more characteristics of disfigurement.

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.   The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted. The symptoms associated with the Veteran's service connection scars are contemplated and reasonably described by the rating criteria.  As shown in the above discussion, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of the schedule ratings under DC 7800.  In addition, the Veteran's scars have been assigned separate disability ratings under DC 7400 for pain.  Accordingly, the Board finds that a comparison of the Veteran's scar disability with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are 'related factors' such as marked interference with employment or frequent periods of hospitalization.  See Thun,  22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted. 

Consequently, having resolved doubt in favor of the Veteran, the Board concludes that the probative evidence of record is in the Veteran's favor.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial disability rating of 20 percent, and no greater, for painful scars, residuals of radical neck dissection due to squamous cell carcinoma and cervical lymph node cancer, throughout the period on appeal is granted, subject to the statutes and regulations governing the payment of VA compensation.

Entitlement to a disability rating in excess of 50 percent, and no greater, for scars, status-post motor vehicle accident and residuals of radical neck dissection due to squamous cell carcinoma and cervical lymph node cancer (claimed as facial scars with disfigurement) is granted, subject to the statutes and regulations governing the payment of VA compensation.



REMAND

The Veteran claims that he has a left shoulder disorder as a result of active duty service.  Although the Veteran was afforded a shoulder/arm VA examination in May 2012, the RO only asked the clinician to determine if any right shoulder disorder was related to, or otherwise the result of service.  Although the examination did not diagnose a left shoulder disability, it was noted that the Veteran's left shoulder range of motion was less than normal in both forward flexion and abduction.  Moreover, after repetitive range of motion testing, the range of motion for the left shoulder was below normal and equal to the range of motion findings for the right shoulder.  It was also noted that, following repetitive use testing, both shoulders demonstrated less movement than normal, weakened movement and pain on movement.  Muscle strength testing was also less than normal for both the right and left shoulders.  There was also a history of mechanical symptoms shown for the left shoulder that was not found in the right shoulder.  As the examiner was neither asked to, nor provided an explanation of the Veteran's abnormal left shoulder findings, the Board concludes that another examination is necessary to determine if the Veteran has a left shoulder disorder that is related to active duty service.  See Bierman v. Brown, 6 Vet. App. 125, 129 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.  Please return the claims folder to the examiner who performed the May 2012 VA DBQ (only if feasible) for an addendum explaining whether the Veteran has a current left shoulder disability, and if so, whether it is at least as likely than not that the condition is the result of some incident of active duty service.  


The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached that clearly states the conclusions, identifies the supporting data for each conclusion, and provides a reasoned medical explanation connecting the supporting data to each conclusion.

2.  If the examiner who performed the May 2012 VA DBQ is not available, contact the Veteran and schedule him for another arm/shoulder examination to determine the etiology of any current left shoulder disorder.  The claims folder must be provided to the examiner(s) in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  Any and all necessary tests should be conducted, and the examiner should review the results of such testing prior to completion of the examination report.  The examiner must also obtain a detailed history from the Veteran of his claimed disorder, both during and since active duty service, and note that, in addition to the medical evidence, the Veteran's personal statements have been considered.  The examiner(s) should provide responses to the following:

(a)  Provide an opinion as to whether the Veteran currently has a diagnosable left shoulder disability.

(b) As to any current left shoulder disorder diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder is the result of, or is otherwise related to the Veteran's active duty service.  Any and all opinions must be accompanied by a complete rationale.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a complete rationale for such conclusion.

3.  Then readjudicate this remaining claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran  has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


